DETAILED ACTION
This action is in response to Application No. 17/177,440 originally filed 02/17/2021. The amendment presented on 10/05/2021 which provides amendments to claims 1, 11, and 13-14 is hereby acknowledged. Currently Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings received on 10/05/2021.  These drawings are now in compliance. This objection is now withdrawn.
Specification
Changes to the specification are hereby acknowledged. The Office at this time does not consider these changes to introduce new matter.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/05/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The rejections of 07/08/2021 has been withdrawn. 
Terminal Disclaimer
Applicants submission on the Terminal Disclaimer on 10/22/2021 is acknowledged and was accepted. 
Interview Summary
Examiner contacted Applicant representative Christopher Kilner to discuss filing a terminal disclaimer. Examiner indicated claims from parent case are similar in scope. 
Allowable Subject Matter
Claim 1, 11, and 14 are allowed in view of the terminal disclaimer.
	Further depending claims 2-10, 12-13, and 15-16 are allowable based on their dependence from an allowed base claim.

The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record cited in a current or previous PTO-892 does not fairly suggest either alone or in combination the now recited features of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael J Jansen II/           Primary Examiner, Art Unit 2626